Citation Nr: 1409002	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to eligibility for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the claim resides with the RO in Waco, Texas.

Although the Veteran requested a Board hearing and was scheduled for a Travel Board hearing before a Veterans Law Judge on July 19, 2011, he failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled; therefore, the hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran entered active duty on October 4, 1989 and was separated from service on October 3, 1992, with no further active duty military service.

2.  The Veteran's delimiting period for receiving Chapter 30 educational benefits expired on October 4, 2002.

3.  The record reflects that the Veteran used his Montgomery GI Bill education benefits for the period from August 30, 1993 to March 11, 1994.

4.  On November 18, 2010, the Veteran filed an application for VA education benefits. 

5.  The Veteran does not claim that he has any disability which prevented him from initiating or completing a chosen program of training during his period of eligibility for Chapter 30 education benefits that ended October 4, 2002.

6.  The Veteran did not submit a timely request to extend the period of eligibility, nor has good cause for such an extension been shown.


CONCLUSION OF LAW

The criteria for eligibility for Chapter 30 education benefits have not been met.  38 U.S.C.A. §§ 3011, 3031 (West 2002); 38 C.F.R. §§ 21.1033, 21.7042, 21.7050, 21.7051, 21.7135(s) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, in this case, it is the law and not the evidence that is dispositive.  Therefore, VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In such situations, an opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop the evidence to substantiate a claim where that claim cannot be substantiated because there was no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOGCPREC5-2004 (June 23, 2004).  The United States Court of Appeals for Veterans Claims (Court) has also held that where the law, and not the underlying facts or development of facts are dispositive in a claim, VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).


Legal Criteria

An individual may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), an individual may establish eligibility by showing that he first entered on active duty as a member of the armed forces after June 30, 1985.  The individual also must demonstrate that he served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2). 

Significantly, the governing legal criteria specify that in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual, after June 30, 1985, must continue on active duty in the Armed Forces for at least three years, unless discharged or released for a qualifying reason (i.e. a service-connected disability, a medical condition which preexisted service, hardship, the convenience of the Government if the individual completed not less than 30 months continuous active duty after that date, involuntarily for the convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct).  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(5). 

Here, the Veteran's period of service was from October 4, 1989 to October 3, 1992.  His term of enlistment was two years.  Accordingly, the Veteran meets the foregoing basic requirement for eligibility for one month of education benefits for every month of service, if he is determined otherwise eligible for that award.  For the reasons discussed below, however, the Board finds that he is otherwise disqualified from eligibility for the foregoing education benefits. 

Applicable to this case, the general rule regarding Chapter 30 education assistance benefits is that VA will not provide basic educational assistance or supplemental educational assistance to an appellant beyond 10 years from the date of the appellant's last discharge or release from a period of active duty of 90 or more continuous days of service.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a). 

Exceptions to this general rule provide that the 10 year period can be extended if: 

(1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority;

(2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty; (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10 year period because of a physical or mental disability not the result of his own willful misconduct;

(4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester; or, 

(5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f), (g); 21.7051(a); 21.7135(s).

VA must receive a claim for an extended period of eligibility by the later of: (1) one year from the date on which a claimant's original period of eligibility ended, or (2) one year from the date on which a claimant's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c). 

VA may, for good cause, extend the time limit within which a claimant is required to act to perfect a claim or challenge an adverse VA decision. VA may grant such an extension only when the following conditions are met: (1) when a claimant requests an extension after expiration of a time limit, she must take the required action concurrently with or before the filing of that request; and (2) the claimant must show good cause as to why she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e)(1).

As previously noted, the Veteran's only verified period of active duty service was from October 4, 1989 to October 3, 1992.  Therefore, under the regulations cited above, the appellant's delimiting date for entitlement to education benefits under Chapter 30 is October 4, 2002.  

Although the Veteran indicated in his VA Form 9 that he had service in the Reserves which ended in 1997, the record does not reflect any active duty service after October 3, 1992.  However, even if the Board were to assume that the Veteran had active duty service in the Reserves, which he indicates he completed in 1997, the 10 year time limit would still be up some time in 2007.  

The record reflects that the Veteran used his education benefits from August 30, 1993 to March 11, 1994.  However, the appellant's situation does not fall under any of the noted exceptions to extension of the 10 year time period.  In this regard, there is no evidence in the record that a change in the character of his discharge was sought.  There is no indication that the appellant was a prisoner of war, nor is there evidence that he was already enrolled in either a semester or non-semester educational institution at the time of expiration of his eligibility.  Similarly, there is no evidence in the record that the appellant was delayed in pursuing his chosen class enrollment due to a physical or mental condition.  Accordingly, he does not meet the criteria for any of the five exceptions noted above.

Further, the Board notes that the Veteran has not expressly sought an extension of the 10 year eligibility period, much less, made any such request prior to or at the time of his application for education benefits.  Nonetheless, even if a request for extension could be construed from the appellant's application, the Veteran has not stated any cause for his late application apart for his admission that he did not know there was any time frame.  For that reason, the 10 year eligibility period for education benefits also may not be extended based upon a showing of good cause.  38 C.F.R. § 21.1033(e)(1).

The legal criteria in this case are unambiguous and the pertinent facts are not in dispute.  In sum, the Veteran did not submit a timely application for VA education benefits prior to his delimiting date of October 4, 2002 (since his apparent usage of the education benefits from August 30, 1993 to March 11, 1994).  He also did not file a timely request to extend the delimiting date, nor has good cause for any such extension been shown. 

Unfortunately, the Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of Chapter 30 education benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. at 423 (holding that payments of money from the Federal Treasury are limited to those authorized by statute). 

Where, as here, the law and not the evidence is dispositive of the issue on appeal, the appellant's claim for education benefits under the provisions of Chapter 30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for Chapter 30 education benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


